department of the treasury internal_revenue_service washington d c tax exempt and soe ow aug eh bk uniform issue list hrekekekrerererererrereeerereereeree krererereeerererrereerreeerreererere kreereerekreekreerererrerererererereere legend taxpayer kier iiarererereererereerererereeeeereerreere kekkkekrereerererererererererer krerrrkereerererereereererererer amounta rrraraaaeee eere bank b kerkkkererkerererrererereerreearee company c kerkeekerkerererererer ira y kekkkrerererkerererererrererrereree eere rekkekererereerererereereee dear krekekereeere this is in response to a letter dated date as supplemented by additional correspondence and communications dated february april and date in which you the taxpayer request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code on date a conference of right was held involving the taxpayer and representatives of the internal_revenue_service service of revproc_2004_4 2004_1_irb_125 under the rules of sec_12 date since that conference the taxpayer has not filed additional comments regarding the issues that were discussed the following facts and representations have been submitted under penalty of perjury in support of the ruling requested the taxpayer was attempting to obtain a mortgage loan from in april bank b to purchase real_estate based on the value of four properties she had because she owned received as part of a divorce settlement in january the properties free and clear the vice president of bank b assured the taxpayer that the time needed to process her mortgage loan application would not exceed days the taxpayer intended to take a distribution from ira y use the proceeds for the purchase of real_estate and then return the proceeds the taxpayer withdrew amount a from to ira y within days in april of ira y and used the funds for the purchase of real_estate of the’ with the 60-day period for returning amount a to ira y about to in june expire bank b notified the taxpayer that there was a problem pertaining to properties which were the subject of her release of liens on mortgage loan application this issue delayed the closing on the taxpayer's loan the taxpayer then deposited the proceeds of the loan in her until july savings account and contacted an official of company c who advised her that the 60-day deadline had expired and that the money she had withdrawn from ira y could not be re-deposited however after further discussions with representatives of company c the taxpayer did re-deposit amount a into ira y in november i based on the facts and representations presented above you request that the service waive the 60-day rollover requirement with respect to the distribution of amount a sec_408 of the code defines and provides the rules applicable to ira_rollovers the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred errors committed by a financial_institution inability to complete in this case the information presented does not demonstrate circumstances that justify a waiver of the 60-day rollover requirement the taxpayer used amount a to purchase real_estate rather than roll the distribution over into another eligible_retirement_plan therefore the service declines to waive the 60-day rollover requirement of code sec_408 with respect to the distribution of amount a the deposit of amount a into ira y is not considered a valid rollover because the 60-day requirement under sec_408 of the code with respect to such contribution was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact rrekerrr re rerer aar r ree by phone at ‘ or by fax at please address all correspondence to se t ep ra t1 sincerely yours i bipa willa carlton a watkins manager employee_plans rulings technical group enclosures deleted copy of ruling letter notice of intention to disclose
